PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
             _____________

                  No. 13-2023
                 _____________

              ARIEL GONZALEZ,
                         Appellant

                        v.

      WATERFRONT COMMISSION OF
        THE NEW YORK HARBOR
             _____________


On Appeal from the United States District Court
           for the District of New Jersey
         District Court No. 2-13-cv-00978
District Judge: The Honorable Faith S. Hochberg
                  _____________

Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                March 4, 2014

 Before: RENDELL, SMITH, and HARDIMAN,
              Circuit Judges
                  (Filed: June 17, 2014)

Michael A. Bukosky, Esq.
Marcia J. Tapia, Esq.
Loccke, Correia, Limsky & Bukosky
24 Salem Street
Hackensack, NJ 07601
      Counsel for Appellant

Phoebe S. Sorial, Esq.
Waterfront Commission of New York Harbor
39 Broadway, 4th Floor
New York, NY 10006
      Counsel for Appellee

                _____________________

                       OPINION
                _____________________

SMITH, Circuit Judge.
       Ariel Gonzalez filed this action against his former
employer, the Waterfront Commission of the New York
Harbor (the “Commission”), seeking to enjoin
disciplinary proceedings initiated by the Commission as a
violation of his rights under Title VII of the Civil Rights
Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), and the First Amendment. The
                            2
United States District Court for the District of New
Jersey denied Gonzalez’s motion and ultimately stayed
and administratively terminated this suit based on its
conclusion that the Younger1 abstention doctrine
precluded federal interference with the ongoing state
disciplinary proceedings. During the pendency of this
appeal, the Supreme Court issued its decision in Sprint
Communications, Inc. v. Jacobs, 134 S. Ct. 584 (2013),
which provides clarity to the abstention inquiry and
defines the outer boundaries of the abstention doctrine.
Reviewing this appeal in light of Sprint, we conclude that
the decision to abstain was appropriate. Accordingly, we
will affirm.
                            I.
       The Waterfront Commission of the New York
Harbor is a bi-state instrumentality of New Jersey and
New York that was created in 1953 with a mission to
investigate, deter, combat, and remedy criminal activity
in the Port of New York-New Jersey. N.J. Stat. Ann. §
32:23-1 et seq. The Commission is a fully recognized law
enforcement agency, and detectives of the agency are
vested with all powers of a police officer in both states.
N.J. Stat. Ann. § 32:23-86(4).

      Gonzalez began his employment as a detective
with the Commission in 1999, and he remained in this

1
      Younger v. Harris, 401 U.S. 37 (1971).
                           3
position throughout the fourteen years preceding this
litigation. In June 2012, a former coworker, Kimberly
Zick, asked Gonzalez to assist her with a lawsuit she was
bringing against the Commission that alleged
employment discrimination under the ADA and Title
VII. Gonzalez agreed and, on June 4, 2012, executed a
sworn affidavit on Zick’s behalf. On October 4, 2012,
Zick’s case was dismissed with prejudice for failure to
state a claim upon which relief could be granted. See
Order Granting Motion to Dismiss, Zick v. Waterfront
Comm’n of N.Y. Harbor, No. 11-5093 (S.D.N.Y. Oct. 4,
2012).

      Upon review of Gonzalez’s affidavit, the
Commission determined that it contained several
materially false statements and that, under the collective
bargaining agreement (“CBA”) between the Commission
and the Detectives’ Endowment Association P.B.A.
Local 195 (of which Gonzalez was a member), Gonzalez
was subject to discipline for making these statements. On
October 19, 2012, a few days after Zick’s suit was
dismissed, the Commission advised Gonzalez that he was
the subject of an internal investigation related to the
potentially false statements in his June 4, 2012 affidavit.
As part of the investigation, on December 3, 2012,
Gonzalez—represented by counsel—was questioned
under oath by an internal affairs officer designated by the
Commission. During the interrogation, Gonzalez
maintained that the statements contained in the June 4,
                            4
2012 affidavit were true.
       At the conclusion of the investigation, the
Commission concluded that Gonzalez had indeed made
false statements in the affidavit. On February 7, 2013, the
Commission served Gonzalez with a Statement of
Charges, alleging that he demonstrated a reckless
disregard for the truth in making false statements in
connection with Zick’s case. Specifically, the Statement
of Charges provided that “on or about June 4, 2012,
[Gonzalez] executed a duly sworn affidavit, in which
paragraphs 9, 16 and 17 contain false and inaccurate
statements therein; and on December 3, 2012, [he]
affirmed these false statements while testifying under
oath during an administrative investigation into the false
statements.” App. 53.

       Under Section 17 of the CBA, a law enforcement
officer with the Commission may not be removed from
employment or subjected to disciplinary penalties unless
the charges are sustained following a hearing before an
administrative law judge (“ALJ”). Gonzalez was advised
that a hearing would be held on February 20, 2013, and
that he had the right to be represented by counsel and to
present witnesses and evidence on his behalf. Gonzalez
was also advised that establishment of the charges could
result in termination of his employment. At Gonzalez’s
request, the hearing was postponed until March 14, 2013.
As permitted by the CBA, Gonzalez was suspended

                            5
without pay pending the determination of the charges by
the ALJ.

       On February 14, 2013, Gonzalez’s counsel wrote
to the Commission “requesting that Detective Gonzalez
be immediately returned to active duty and that the
charges be dismissed.” App. 88. Counsel argued that
“both the disciplinary charges as well as the underlying
investigation are retaliatory action under the ADA and
Title VII and should not have occurred.” App. 87–88.
The Commission responded in writing the same day,
denying the request for reinstatement and dismissal of
charges and contending that “Gonzalez’s suspension is
neither retaliatory nor discriminatory.” App. 91.
       A few days later, on February 19, 2013, Gonzalez
filed this action in the United States District Court for the
District of New Jersey, alleging violations under the
ADA, Title VII, and the First Amendment. In his
complaint, Gonzalez requested that the Court
“[p]reliminarily, temporarily and permanently enjoin[]
the defendant from suspending [him] without pay” and
“from prosecuting, scheduling or conducting any
disciplinary hearing.” App. 19. Gonzalez also sought an
order rescinding the charges and providing for
compensatory damages.

      On March 13, 2013, the District Court issued an
order denying Gonzalez’s request for a preliminary
injunction. Applying the three-part test articulated in
                          6
Middlesex County Ethics Committee v. Garden State Bar
Association, 457 U.S. 423, 432 (1982), the Court
concluded that the Younger abstention doctrine required
dismissal of the federal suit because the state
administrative hearing (1) was judicial in nature, (2)
implicated important state interests, and (3) offered an
adequate opportunity for Gonzalez to present his federal
claims.
       The hearing before the ALJ commenced the
following day, March 14, 2013, and continued for two
additional days on March 25 and 26, 2013. On the first
day of the hearing, Gonzalez’s counsel informed the ALJ
about the District Court’s order and asked whether
Gonzalez would be permitted to prosecute his ADA and
Title VII claims. The ALJ instructed that he would not
entertain Gonzalez’s retaliation claims:

      I can tell you that I’m not [going to consider
      the ADA and Title VII claims.] I don’t have
      the authority to do it [and] I’m not prepared
      to do it. . . . I am here as a Hearing Officer
      on the internal matter only, not the rest of it.
App. 99–100.

       On April 10, 2013, Gonzalez filed a notice of
appeal from the District Court’s order dismissing his
federal suit. On June 16, 2013, while Gonzalez’s appeal
with this Court was pending, the ALJ issued a Report and
                             7
Recommendation to the Commission with detailed
factual findings. The ALJ found that Gonzalez’s June 4,
2012 affidavit was “replete with inaccurate statements of
fact, most of which could have been verified beforehand
with only a modest degree of diligence.” App. 134.
Weighing the importance of a law enforcement officer’s
credibility and truthfulness, the ALJ concluded that
“termination of [Gonzalez’s] employment is the only
appropriate disposition.” App. 135.
       By decision dated July 15, 2013, the Commission
followed the ALJ’s recommendation and terminated
Gonzalez’s employment. On August 20, 2013, Gonzalez
appealed his termination to the New Jersey Superior
Court, Appellate Division (the “State Appeal”). See In
the Matter of the Internal Disciplinary Hearing of
Detective Ariel Gonzalez, No. A-6140-12 (N.J. Super. Ct.
App. Div.). In addition to challenging the Commission’s
decision to terminate his employment, Gonzalez filed a
Case Information Statement that also listed his ADA,
Title VII, and First Amendment claims. Gonzalez’s State
Appeal remains pending as of the date of this decision.
                           II.

      The District Court had federal question jurisdiction
under 28 U.S.C. § 1331. We have jurisdiction over this
appeal pursuant to 28 U.S.C. § 1291, because it arises
following a stay and administrative termination under
Younger. See Hi Tech Trans, LLC v. New Jersey, 382
                           8
F.3d 295, 302 (3d Cir. 2004).
       “We exercise plenary review over whether the
requirements for abstention have been met.” ACRA Turf,
LLC v. Zanzuccki, 748 F.3d 127, 132 (3d Cir. 2014)
(quoting Miller v. Mitchell, 598 F.3d 139, 145–46 (3d
Cir. 2010)).

                           III.
       It has long been said that “[w]hen a Federal court
is properly appealed to in a case over which it has by law
jurisdiction, it is its duty to take such jurisdiction.”
Willcox v. Consol. Gas Co. of N.Y., 212 U.S. 19, 40
(1909); see also Cohens v. State of Virginia, 19 U.S. 264,
404 (1821) (stating that federal courts “have no more
right to decline the exercise of jurisdiction which is
given, than to usurp that which is not given”). As a
“general rule,” this longstanding principle—that federal
courts are obliged to hear and decide cases within the
scope of their jurisdiction—is unimpeded by parallel
state proceedings involving the same or similar subject
matter. Sprint, 134 S. Ct. at 588 (citing Colo. River Water
Conservation Dist. v. United States, 424 U.S. 800, 817
(1976)). This rule, however, is not absolute. The
Supreme Court has recognized that federal adjudication
may, in certain circumstances, unduly interfere with
ongoing state proceedings such that abstention is
necessary to “accord[] appropriate deference to the
‘respective competence of the state and federal court
                              9
systems.’” England v. Louisiana State Bd. of Med.
Examiners, 375 U.S. 411, 415 (1964) (quoting Louisiana
Power & Light Co. v. City of Thibodaux, 360 U.S. 25, 29
(1959)).

       Although not the Supreme Court’s first abstention
case, Younger v. Harris, 401 U.S. 37 (1971), is now
identified as the landmark decision in the field and the
eponym of this subclass of the abstention doctrine. In
Younger, the Supreme Court held that, absent a showing
of bad faith or an intent to harass, federal courts should
decline requests to enjoin state criminal prosecutions,
“particularly . . . when the moving party has an adequate
remedy” in state court. 401 U.S. at 43. Although crafted
in the criminal context, “the Supreme Court has since
extended Younger’s application to bar federal
interference with certain state civil and administrative
proceedings.” ACRA Turf, 748 F.3d at 132 (providing a
detailed discussion of the development of the abstention
doctrine from Younger through Sprint).
      As Younger was expanded to new categories of
cases, lower courts struggled to pinpoint the doctrine’s
outer limits and, as a result, increasingly declined to
exercise federal jurisdiction when the subject matter of
the federal suit was also implicated in a parallel state
proceeding. See ACRA Turf, 748 F.3d at 135; see also
Joshua G. Urquhart, Younger Abstention and Its
Aftermath: An Empirical Perspective, 12 Nev. L.J. 1, 9

                           10
n.62 (2011) (discussing empirical finding that, between
1995 and 2006, a party seeking abstention under Younger
was successful 51.6 percent of the time). Although
professing to merely restate abstention principles found
in its existing precedent, the Supreme Court’s recent
decision in Sprint goes a long way toward erasing any
uncertainties about Younger’s reach. Sprint provides a
forceful reminder that abstention is not the presumptive
course, but rather an exception to the general rule that
federal courts must hear and decide cases within their
jurisdiction. 134 S. Ct. at 588. According to the Court,
Younger can overcome this general rule in only three
“exceptional” classes of cases: (1) “state criminal
prosecutions,” (2) “civil enforcement proceedings,” and
(3) “civil proceedings involving certain orders that are
uniquely in furtherance of the state courts’ ability to
perform their judicial functions.” Id. (quoting New
Orleans Public Service, Inc. v. Council of City of New
Orleans (NOPSI), 491 U.S. 350, 373 (1989)). “[T]hese
three ‘exceptional’ categories,” said the Court, “define
Younger’s scope.” Id. at 591.
      As in Sprint, this appeal concerns a state
proceeding falling in the second category—civil
enforcement proceedings. But not all state civil
enforcement proceedings are treated equally, nor do all
require federal abstention. Instead, as Sprint explains,
abstention generally is appropriate only where the state
civil enforcement proceeding is “‘akin to a criminal
                          11
prosecution’ in ‘important respects.’” 134 S. Ct. at 592
(quoting Huffman v. Pursue, Ltd., 420 U.S. 592, 604
(1975)). See also Middlesex, 457 U.S. at 432 (stating that
Younger abstention is appropriate where “noncriminal
proceedings bear a close relationship to proceedings
criminal in nature”). In Sprint, the Court noted that quasi-
criminal proceedings of this ilk share several
distinguishing features. They “are characteristically
initiated to sanction the federal plaintiff, i.e., the party
challenging the state action, for some wrongful act.”
Sprint, 134 S. Ct. at 592. “[A] state actor is routinely a
party to the state proceedings and often initiates the
action.” Id. And finally, they often begin with internal
investigations that “culminat[e] in the filing of a formal
complaint or charges.” Id.

       In focusing the abstention inquiry on whether the
state proceeding is quasi-criminal, Sprint explicitly
eschewed exclusive reliance on the three Middlesex
factors. In Middlesex, the Court noted that abstention is
appropriate where there is an ongoing state proceeding
that (1) is judicial in nature, (2) implicates important state
interests, and (3) provides an adequate opportunity to
raise federal challenges. Middlesex, 457 U.S. at 432.
Over the years following Middlesex, lower courts
engaged in a routine practice of exclusively applying
these three factors as if they were the alpha and omega of
the abstention inquiry. In Sprint, the Court repudiated
this practice, explaining that the Middlesex conditions
                             12
were never intended to be independently dispositive, but
“were, instead, additional factors appropriately
considered by the federal courts before invoking
Younger.” Sprint, 134 S. Ct. at 593 (emphasis in
original). Importantly, the Court instructed that the
Middlesex factors cannot be “[d]ivorced from their quasi-
criminal context.” Id.

       Using Sprint as our guide, we recently reversed a
district court’s decision to dismiss a suit on Younger
abstention grounds. See ACRA Turf, 748 F.3d 127. In
2002, the New Jersey legislature passed a law allowing
for the establishment of fifteen off-track wagering
(“OTW”) facilities. Id. at 129. Pursuant to a condition in
the law, the rights to establish and license these facilities
were allocated by contract to three entities—the New
Jersey Sports and Exposition Authority, ACRA Turf,
LLC (“ACRA”), and Freehold Raceway Off Track, LLC
(“Freehold”). Id. Disappointed by the slow pace at which
the OTW facilities were being opened, New Jersey
amended the law in 2011 to require rights holders to
submit petitions demonstrating that they were “making
progress” toward opening their allotted facilities in order
to avoid forfeiture of their rights. Id. at 129–30. ACRA
and Freehold responded by submitting petitions
specifying their ongoing efforts to open new facilities
and, in addition, also contended that the amendments
violated their constitutional rights under the Contracts,
Takings, Due Process, and Equal Protection Clauses of
                             13
the United States Constitution. Id. at 130. They also filed
suit in federal court challenging the amendments on the
same constitutional grounds and seeking to enjoin their
enforcement. Id.

       Applying Middlesex and noting that ACRA and
Freehold asserted their constitutional challenges in their
progress petitions—which were presented to an
administrative body whose decision was appealable to
the New Jersey courts—the district court dismissed the
federal suit on Younger abstention grounds. Applying
Sprint, we reversed. We noted that the state proceeding
did “not bear any of the hallmarks that Sprint and its
predecessors identify with quasi-criminal actions.” ACRA
Turf, 748 F.3d at 138. “It was not initiated by the State in
its sovereign capacity,” but rather by the plaintiffs when
they submitted their progress petitions. Id. There was no
preliminary investigation or formal charges, nor was
there evidence that the proceeding “was commenced to
sanction Plaintiffs for some wrongful act.” Id. at 139.
And finally, “there [was] no indication that the policies
implicated in the state proceeding could have been
vindicated through enforcement of a parallel criminal
statute.” Id. Accordingly, we held that abstention was
inappropriate because the state proceeding was no “more
akin to a criminal prosecution than are most civil cases.”
Id. (quoting Huffman, 420 U.S. at 604).

      Unlike ACRA Turf, this case fits neatly within the

                            14
quasi-criminal framework outlined in Sprint. Gonzalez’s
troubles began when the Commission suspected that he
had made several materially false statements in his June
4, 2012 affidavit. The Commission internally
investigated the falsity of these statements and, after
confirming them to be untruthful, lodged a formal
Statement of Charges against Gonzalez. By filing this
formal Statement of Charges, the Commission—an arm
of the State of New Jersey—initiated the administrative
disciplinary hearing to sanction Gonzalez for his
“wrongful” conduct. This is a textbook example of a
quasi-criminal action.

       This is not the type of situation we confronted in
ACRA Turf, where the “penalty” imposed by the statute
was in reality just an attempt by the State to induce the
plaintiffs to exercise their rights in a particular way. In
that case, there was no suggestion that the plaintiffs’
conduct was unlawful or even morally wrongful. See
ACRA Turf, 748 F.3d at 140. In marked contrast, the
disciplinary hearing in this case was unquestionably
designed to sanction (or punish) Gonzalez for conduct
the State deemed contemptible. And the “sanction” is
clear; if the charges were sustained, Gonzalez faced
termination of his employment. Compare Middlesex, 457
U.S. at 427 (abstaining in a matter concerning a
disciplinary hearing which subjected federal plaintiff, a
lawyer, to disbarment). Significantly, New Jersey could
have vindicated similar interests by enforcing its criminal
                            15
perjury statute, N.J. Stat. Ann. § 2C:28-1. See Trainor v.
Hernandez, 431 U.S. 434, 444 (1977) (supporting its
decision to abstain by pointing out that “[t]he state
authorities also had the option of vindicating these
policies through criminal prosecutions”).
       In sum, we conclude that the state disciplinary
proceeding involved in this appeal bears the hallmarks of
the quasi-criminal proceedings discussed by the Supreme
Court. It was initiated by a state actor following an
internal investigation and the filing of formal charges for
the purpose of sanctioning Gonzalez for his wrongful
actions. Given these circumstances, we hold that
Gonzalez’s disciplinary hearing and the pending State
Appeal are indeed “akin to a criminal prosecution.”
                            IV.

       The fact that the state proceeding was quasi-
criminal in nature, however, does not end our inquiry, as
we must also consider whether the three Middlesex
factors are satisfied. See Sprint, 134 S. Ct. at 593 (noting
that, after concluding a state proceeding is quasi-
criminal, the three Middlesex conditions are “additional
factors appropriately considered by the federal court
before invoking Younger”). These factors include: (1)
whether there is an ongoing state proceeding that was
judicial in nature, (2) whether that proceeding implicates
important state interests, and (3) whether the state
proceeding provides an adequate opportunity for
                             16
Gonzalez to raise his federal claims. Because each of
these factors is satisfied in this case, we conclude
abstention is the proper course.

      There was certainly an ongoing state proceeding at
the time the District Court entered its abstention order.
Gonzalez was entitled to present the facts and evidence in
an open hearing before an ALJ, who was empowered to
make factual determinations with respect to the charges
filed by the Commission. This hearing was
unquestionably judicial in nature as it afforded Gonzalez
with an opportunity to be heard, the right to be
represented by counsel, and the right to present evidence
and witnesses on his behalf.
      We are not persuaded by Gonzalez’s contention
that because the administrative hearing was an internal
procedure collectively negotiated as part of the CBA it
should not be deemed “judicial.” We fail to see why the
fact that the disciplinary hearing was contractually
mandated strips it of its judicial qualities. Nor do we see
any principled basis for distinguishing this hearing from
the types relied upon in other Supreme Court cases,
including the state bar ethics committee’s disciplinary
hearing in Middlesex. And, at all events, the
Commission’s ultimate decision to terminate Gonzalez
has since been appealed to an undeniably judicial
forum—the New Jersey Superior Court, Appellate
Division—where it remains pending as of the date of this

                            17
decision. See Middlesex, 457 U.S. at 436 (stating that
“there is no reason for the federal courts to ignore . . .
subsequent [procedural] development[s]” occurring
during the pendency of an appeal). Consistent with the
Supreme Court’s repeated approach when confronted
with administrative matters appealable to the state courts,
“[w]e will assume . . . that an administrative adjudication
and the subsequent state court’s review of it count as a
‘unitary process’ for Younger purposes.” Sprint, 134 S.
Ct at 592 (citing NOPSI, 491 U.S. at 369). See also
ACRA Turf, 748 F.3d at 138 n.9 (“We . . . assume, for
purposes of this opinion, that the Commission’s review
. . . and the [appeal to the State appellate court] are both
components of a single state proceeding.”). Accordingly,
we find there was and is an ongoing state proceeding that
is judicial in nature.
       We also have little trouble concluding that the state
proceeding implicates important state interests. The
Commission bears the ultimate responsibility for
regulating the conduct of its employees, and we agree
that it has a legitimate interest in maintaining the
integrity, public confidence, and goodwill of its law
enforcement officers. Moreover, it is not unreasonable
for the Commission to be concerned that allowing
perjured statements to go unpunished could have a
detrimental impact on its ability to successfully prosecute



                            18
cases, especially since the Commission’s Brady2
obligations require it to disclose impeachment
information related to its testifying officers. Thus, we
find the state proceeding constitutes an attempt by the
Commission to vindicate important state interests.
       Finally, we conclude that the state proceeding
offered an adequate opportunity for Gonzalez to raise his
constitutional claims. Gonzalez disputes this point,
arguing that no such opportunity was afforded in light of
the ALJ’s explicit refusal to entertain his federal
challenges. We do not doubt that Gonzalez is
disappointed the ALJ refused to consider whether the
Commission violated his constitutional rights. But his
window of opportunity to raise these claims is not yet
closed, as he is permitted to—and indeed has—raised his
federal claims in his appeal to the New Jersey Superior
Court, Appellate Division.

       The Supreme Court has, on multiple occasions,
affirmed decisions to abstain notwithstanding the state
agency’s refusal or inability to consider federal
challenges in the initial administrative proceeding—at
least where those challenges may be presented on appeal
to the state court. See, e.g., Middlesex, 457 U.S. at 435–
36 (applying Younger despite the state bar ethics
committee’s refusal to entertain the federal plaintiff’s

2
      Brady v. Maryland, 373 U.S. 83 (1963).
                          19
constitutional challenges because those challenges were
available for consideration on review to the New Jersey
Supreme Court); Ohio Civil Rights Comm’n v. Dayton
Christian Schools, Inc., 477 U.S. 619, 629 (1986)
(acknowledging plaintiff’s argument that Ohio law does
not allow the Commission to consider the
constitutionality of the challenged statute and stating: “In
any event, it is sufficient under Middlesex that
constitutional claims may be raised in state-court judicial
review of the administrative proceeding.”). Our Court has
recognized this concept as well. Zahl v. Harper, 282 F.3d
204, 210 (3d Cir. 2002) (“This Court has noted that the
third part of the [Middlesex] test ‘is satisfied in the
context of a state administrative proceeding when the
federal claimant can assert his constitutional claims
during state-court judicial review of the administrative
determination.’”) (citation omitted).

       In determining whether a federal plaintiff has an
adequate opportunity to raise his constitutional claims
during state-court judicial review of the administrative
decision, we ask whether “state law clearly bars the
interposition of the constitutional claims.” Moore v. Sims,
442 U.S. 415, 425–26 (1979) (emphasis added). In
making this determination, we consider whether state law
raises procedural barriers to the presentation of the
federal challenges. See id. at 430 (“In sum, the only
pertinent inquiry is whether the state proceedings afford
an adequate opportunity to raise the constitutional claims,
                            20
and Texas law appears to raise no procedural barriers.”);
id. at 432 (“[T]he appellees have not shown that state
procedural law barred presentation of their claims—in
fact Texas law seems clearly to the contrary.”).

       Gonzalez has not suggested any reason for us to
believe the New Jersey courts are procedurally barred
from considering his federal challenges during their
review of the Commission’s termination decision. In fact,
it appears the New Jersey courts have repeatedly
recognized their authority to consider constitutional
challenges during appellate review of administrative
determinations. The New Jersey Superior Court,
Appellate Division had this to say: “[A]lthough our role
in reviewing the actions of administrative agencies is
limited, we are clearly empowered to determine whether
an agency’s decision offends the State or Federal
Constitution.” In re Disciplinary Action Against
Gonzalez, 964 A.2d 811, 817 (N.J. Super. Ct. App. Div.
2009) (citing George Harms Const. Co. v. Tpk. Auth.,
644 A.2d 76 (N.J. 1994); Campbell v. Dep’t. of Civil
Serv., 189 A.2d 712 (N.J. 1963)). As the appellant in the
case just cited, Gonzalez should be well acquainted with
the New Jersey courts’ authority to review his federal
claims.

                           V.
     In light of the quasi-criminal nature of Gonzalez’s
administrative hearing and our finding that the Middlesex
                           21
conditions have been satisfied, we conclude that the
District Court correctly abstained from adjudicating
Gonzalez’s claims. Accordingly, we will affirm.




                        22